—Appeal from order, Supreme Court, New York County (Ira Hammerman, J.), entered March 21, 1994, which granted plaintiffs motion for summary judgment on the guaranty executed by defendant, deemed an appeal from judgment of said court and Justice entered May 2, 1994, awarding plaintiff $476,000 plus interest, costs and disbursements, and said judgment unanimously affirmed, with COS®.
Defendant concedes that he signed the subject guaranty, that the partnership of which he is a member executed a note and mortgage in favor of Troby Associates and that there was a default thereunder. He also doss not challenge the amount claimed to be still outstanding by plaintiff, the successor in interest to Troby. Contrary to defendant’s contention that there was a binding settlement agreement between himself and Troby under which his guaranty was to be returned in exchange for the delivery of a deed to certain property, there is no evidence that the parties actually ever entered into such an agreement. Therefore, the Supreme Court appropriately granted plaintiff’s motion for summary judgment. Concur— Ellerin, J. P„, Wallaeh, Asch, Nardelli and Tom, JJ.